DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement(s) filed on 2/3/2021 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).

Response to Arguments
Applicant’s arguments, filed 1/19/2021, with respect to §112(b) have been fully considered and are persuasive.  The §112 rejection of 10/16/2020 has been withdrawn. 
Applicant’s arguments, filed 1/19/2021, with respect to §102 and §103 have been fully considered and are persuasive.  The prior art rejections of 10/16/2020 have been withdrawn. 


Reasons for Allowance
Claims 1, 2, 4-8, 21-24, 27-32, 35, and 36 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 of present application is directed to a base station comprising:

wherein the controller is configured to select a specific target radio terminal from among target radio terminals to be connected to the base station, and perform a process of transmitting the dedicated reference signal only to the specific target radio terminal.
The closest prior art of Kishiyama et al. (US 2015/0180632) discloses everything described above. 
However, the prior art does not further disclose the controller is configured to: perform a process of transmitting a common reference signal that is a reference signal used for measurement of channel characteristics and is common to the target radio terminals; and based on the process, select the specific target radio terminal.
These limitations, in combination with the rest of the recited subject matter, distinguishes claim 1 and its dependents over the prior art, rendering them allowable.

Claim 21 is directed to a radio terminal comprising: a controller configured to perform: 
a process of receiving, from a base station, a terminal-specific reference signal that is a demodulation reference signal transmitted individually to a radio terminal by the base station; and 
a process of transmitting, to the base station, channel state information generated by channel estimation using the terminal-specific reference signal, 
wherein the controller is configured to perform: 

a process of transmitting the channel state information to the base station if instruction information indicating a transmission instruction of the channel state information is included in the downlink control information. 

The closest prior art of Kishiyama et al. (US 2015/0180632) and Nogami et al. (US 2015/0180632) disclose everything described above. 
However, the prior art does not further disclose: 
wherein the downlink control information includes allocation information indicating an allocated radio resource allocated to the radio terminal by the base station, and 
if the allocation information and the instruction information are included in the downlink control information, the controller is configured to perform a process of transmitting, to the base station, the channel state information generated by the channel estimation using the terminal-specific reference signal included in the allocated radio resource.
These limitations, in combination with the rest of the recited subject matter, distinguishes claim 21 and its dependents over the prior art, rendering them allowable.

Claim 29 is directed to a base station comprising: 
a controller configured to perform: 
a process of transmitting, to a radio terminal, a terminal-specific reference signal that is a demodulation reference signal transmitted individually to the radio terminal; and 

wherein the controller is configured to perform: 
a process of including, in downlink control information, instruction information indicating a transmission instruction of the channel state information; and 
a process of transmitting the downlink control information including the instruction information to the radio terminal through a physical downlink control channel. 

The closest prior art of Kishiyama et al. (US 2015/0180632) and Nogami et al. (US 2015/0180632) disclose everything described above. 
However, the prior art does not further disclose:
wherein the controller is configured to perform a process of including the instruction information in the downlink control information together with allocation information indicating the allocated radio resource allocated to the radio terminal by the base station.
These limitations, in combination with the rest of the recited subject matter, distinguishes claim 29 and its dependents over the prior art, rendering them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.